        Case 1:19-cv-12048-IT Document 1-19 Filed 10/01/19 Page 1 of 5




                               EXHIBIT 17
https://www.bostonglobe.com/metro/2019/09/27/amid-vaping-update-baker-stands-temporary-
                      ban/6rL4M0Hc2kUhLTq6RalREO/story.html
Amid vaping update, Baker stands by temporary ban - The Boston Globe       Page 1 of 4
            Case 1:19-cv-12048-IT Document 1-19 Filed 10/01/19 Page 2 of 5




                NE            16               Final                             Next Score
                BUF           10



  Amid vaping update, Baker stands
  by temporary ban
  By Naomi Martin Globe Staff, September 27, 2019, 8:13 p.m.




  Governor Charlie Baker stood by his temporary ban on nicotine and marijuana vape sales on Friday, after two new
  reports signaled mounting evidence that most vaping-related lung illnesses were linked to illicit pot
  products. STEVEN SENNE//FILE/ASSOCIATED PRESS


  Governor Charlie Baker stood by his temporary ban on nicotine and marijuana
  vape sales on Friday, after two new reports signaled mounting evidence that
  most vaping-related lung illnesses were linked to illicit pot products.




https://www.bostonglobe.com/metro/2019/09/27/amid-vaping-update-baker-stands-tempor... 9/29/2019
Amid vaping update, Baker stands by temporary ban - The Boston Globe       Page 2 of 4
            Case 1:19-cv-12048-IT Document 1-19 Filed 10/01/19 Page 3 of 5


  determine the source of an outbreak of vaping-related lung injuries, which has
  sickened 805 people and killed 12 nationwide.

  The US Centers for Disease Control and Prevention said Friday it’s still
  investigating the cause of the illnesses, and cautioned that no single chemical
  has been linked to all patients. However, it updated its warning to consumers to
  avoid vaping all products, particularly marijuana, adding that the cause “might
  be related” to pre-filled cartridges containing THC, the psychoactive chemical in
  cannabis.

  New reports released by the CDC Friday help clarify what may have caused the
  majority of patients to become sick.

  About 77 percent of the 514 patients interviewed nationwide reported using
  vaping products containing THC, according to the CDC report. Anne Schuchat,
  CDC’s principal deputy director, testified this week that most patients reported
  purchasing products from people they knew, rather than a store.

  About 16 percent of patients nationally said they used nicotine e-cigarettes
  exclusively, and many reported vaping both tobacco and THC products.

  A separate CDC report released Friday showed that the majority of patients who
  fell ill in Wisconsin and Illinois reported vaping marijuana bought from friends,
  family, illicit dealers, or off the street. Almost 70 percent of those patients used a
  black-market brand called Dank Vapes.

  Baker earlier this week declared a public health emergency and implemented the
  four-month ban on all vaping sales, the first and only one in the country. Rhode
  Island, Michigan, and New York are banning flavored vapes.




https://www.bostonglobe.com/metro/2019/09/27/amid-vaping-update-baker-stands-tempor... 9/29/2019
Amid vaping update, Baker stands by temporary ban - The Boston Globe       Page 3 of 4
            Case 1:19-cv-12048-IT Document 1-19 Filed 10/01/19 Page 4 of 5


  On Friday, Baker cited the death of a man in Oregon who had visited a licensed
  marijuana retail store. A second death in Oregon was reported Thursday, and
  health authorities said that man, too, had purchased products at a licensed
  dispensary.

  Baker spokesman Terry MacCormack said the governor’s office “will continue to
  work with medical experts and federal and state officials to better understand
  why vaping is causing lung-related illnesses and consider all options as next
  steps.”

  The Massachusetts Department of Public Health is investigating at least 66
  possible cases of the illness. No deaths have been reported in the state. The
  agency said it has received five to 10 new reports of possible vaping-related lung
  illnesses per day, “an alarming rate.”

  Baker’s ban has drawn criticism from some consumer and industry advocates,
  who fear it could drive marijuana consumers and patients to the black market,
  where products are likely far more dangerous.

  “Why are we making harmful bootleg products the only option, at the time when
  regulation is most critically necessary?” said Cannabis Control Commissioner
  Shaleen Title, who noted that no evidence has suggested that any licensed vape
  products in Massachusetts caused harm.

  She said the government should respond to the cluster of ailments by enacting
  strict regulatory standards including restricting the use of additives and other
  ingredients in legal vape cartridges.

  “The other 49 states have acted relatively reasonably,” Title said. “We are the
  only state to have taken such an extreme measure.”




https://www.bostonglobe.com/metro/2019/09/27/amid-vaping-update-baker-stands-tempor... 9/29/2019
Amid vaping update, Baker stands by temporary ban - The Boston Globe       Page 4 of 4
            Case 1:19-cv-12048-IT Document 1-19 Filed 10/01/19 Page 5 of 5


  Other common black-market brands that were used by patients in Wisconsin
  and Illinois: TKO, Off White, Moon Rocks, Chronic Carts, Cookies, Smart Carts,
  and Kingpen.



  Michael Levenson of the Globe Staff contributed to this report. Naomi Martin can be reached at
  naomi.martin@globe.com. Follow her on Twitter at @NaomiMartin.




          Show 27 comments




https://www.bostonglobe.com/metro/2019/09/27/amid-vaping-update-baker-stands-tempor... 9/29/2019
